El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El registrador denegó la inscripción de un expediente po-sesorio por varios motivos:
El primero consiste en que la citación a los colindantes no fue devuelta a la oficina del secretario, de acuerdo con el Código de Enjuiciamiento Civil. Sin embargo, aparece de los autos de este caso un affidavit de diligenciamiento, por lo que el registrador está en un error en este respecto. Este caso cae de lleno dentro de la doctrina de la resolución de esta corte en el caso de Echevarría v. El Registrador de Guavama, dictada en 27 de marzo de 1919, (pág. 264).
Si bien es cierto que la persona que diligenció la citación, a saber, Félix Pacheco, no hizo constar en su affidavit el si-lió, día y hora en que practicó el diligenciamiento, éstos son *368defectos de menor importancia qne, habiéndolos pasado por desapercibidos tanto el juez como el fiscal, sólo pueden plan-tearse en un pleito ordinario por alguien qne esté realmente interesado y qne demuestre- que ha sufrido perjuicios por haberse dejado de hacer tales constancias.
Después aparece que se presentaron en este caso affidavits tomados ante el secretario de la corte en vez de la prác-tica que la ley exige. Meléndez v. El Registrador, 17 D. P. R. 605. La corte en una de sus conclusiones (findings) hace constar que las declaraciones juradas de los testigos fueron ratificadas en corte abierta; pero la verdadera interpretación del caso de Meléndez, supra, es que los testigos deben com-parecer ante la corte y hacer sus manifestaciones allí, las que entonces se tomarán por escrito.
Como quiera que es de confirmarse la nota del registra-dor por razón del defecto precedente pasaremos a discutir brevemente los demás errores alegados por el recurrente.
Por ejemplo, al fiscal y a los colindantes ha debido dár-seles más de un día para comparecer ante la corte, aun cuan-do el fiscal esté dispuesto a comparecer y en efecto compa-rezca dentro de ese término. Creemos que el no habérseles concedido más tiempo constituye un error.
No examinaremos la cuestión de si la madre de un hijo natural tiene derecho a la herencia cuando dicho hijo tiene hijos naturales, pues la resolución de Ja corte en un expe-diente posesorio se limita a la posesión, y el registrador no tenía nada que inquirir respecto de los derechos recíprocos entre abuela y nietos, según se desprende de los artículos 391 y 392 de la Ley Hipotecaria.
Iguales consideraciones son de aplicación respecto del quin-to y sexto motivos de error. Sea que se pruebe o no quo un testamento ha sido revocado no es cuestión a investigar dentro de un expediente posesorio, y el poseedor no está obli-gado a demostrar que el testamento en que funda su derecho-no ha sido revocado. El poseedor tiene suficiente justo título-*369para justificar la sentencia. Chiqués v. El Registrador de Caguas, resuelto en febrero 24, 1919, (pág. 91).
Ni creemos que un testamento que proviene de una nota-ría sea necesario, en un expediente posesorio, mostrar que lia sido debidamente otorg'ado con todas las formalidades exi-gidas por la ley. Parece, asimismo, que es suficiente 'prima facie a los fines que se persiguen en un expediente posesorio, Chiqués v. El Registrador, supra.
En cuanto a la falta de prueba del pago de las contri-buciones por herencia, como no es cuestión suficientemente' discutida, nos abstenemos de resolverla.
Es de confirmarse la nota del registrador solamente pol-los motivos de que los affidavits no son suficientes, y el de que el tiempo fijado en la citación a los colindantes y al. fiscal debió haber sido razonablemente de más de un día.

Confirmada’ la nota recurrida pero sólo por los motivos segundo y tercero.

Jueces concurrentes: Sres. Presidente Hernández y Asociados del Toro, Aldrey y Hutchison.